Clara Underwood, the plaintiff in error, hereinafter designated as the defendant, was by information charged with having possession on the 16th day of June, 1936, of intoxicating liquor; was tried, convicted, and sentenced to be imprisoned in the county jail for ninety days, and to pay a fine of $200. From which judgment and sentence she appeals.
The proof in this case shows that the officers went to the home of the defendant and found in one of the rooms of her house one or two parties, one of whom stated he *Page 63 
came down to get a bottle of beer. Near to the two-room house the defendant occupied was located what was called a trailer room, in that room the officers found forty-four pints and eight or ten gallons in the making of beer, commonly known as home-brew. In the room with the defendant was a man by the name of Wade.
The defendant denies the beer belonged to her and stated she had the room in which the beer was found rented to John Tipton. The testimony shows there was an old bedstead in the room but there was no mattress on the bedstead. John Tipton was not called to testify he had the room rented from the defendant and was occupying it at the time the beer was found.
Taylor Rogers, a chemist in the State Health Department, testified he made a chemical analysis of a bottle of the beer brought to him by the officers, and found it contained 5 per cent. alcohol by volume, or 4 per cent. by weight at sixty degrees.
The foregoing is all of the testimony necessary to be set forth in this opinion.
The evidence is sufficient to sustain a conviction. The record in this case does not show any one around the place was intoxicated but was only drinking a bottle of beer at the time the officers arrived. Considering all of the testimony and the circumstances surrounding the buildings, we believe the punishment imposed is excessive, and should be modified from ninety days in jail to thirty days in jail, and from a fine of $200 to a fine of $50, and as modified the judgment of the trial court is affirmed. *Page 64